Case 8:20-cr-00001-DOC Document 44 Filed 07/08/20 Page 1 of 8 Page ID #:472
               Case 8:20-cr-00001-DOC Document 44 Filed 07/08/20 Page 2 of 8 Page ID #:473

    USA vs.   Daniel Vincent Doyle                                        Docket No.:    SA CR 20-00001-DOC

          1. The defendant shall comply with the rules and regulations of the United States Probation &
             Pretrial Services Office and General Order 20-04, excluding Condition 14 in Section I of that
             Order.1

          2. The defendant shall not commit any violation of local, state, or federal law or ordinance.

          3. During the period of community supervision, the defendant shall pay the special assessment
             in accordance with this judgment's orders pertaining to such payment.

          4. The defendant shall cooperate in the collection of a DNA sample from the defendant.

          5. The defendant shall refrain from any unlawful use of a controlled substance. The defendant
             shall submit to one drug test within 15 days of release from imprisonment and at least two
             periodic drug tests thereafter, not to exceed eight tests per month, as directed by the Probation
             Officer.

          6. The defendant shall participate in an outpatient substance abuse treatment and counseling
             program that includes urinalysis, breath, and/or sweat patch testing, as directed by the
             Probation Officer. The defendant shall abstain from using alcohol and illicit drugs, and from
             abusing prescription medications, during the period of supervision.

          7. During the course of supervision, the Probation Officer, with the agreement of the defendant
             and defense counsel, may place the defendant in a residential drug treatment program approved
             by the United States Probation & Pretrial Services Office for treatment of narcotic addiction
             or drug dependency, which may include counseling and testing to determine if the defendant
             has reverted to the use of drugs. The defendant shall reside in the treatment program until
             discharged by the Program Director and Probation Officer.

          8. The defendant shall participate in mental health treatment, which may include evaluation and
             counseling, until discharged from the program by the treatment provider, with the approval of
             the Probation Officer.

          9. As directed by the Probation Officer, the defendant shall pay all or part of the costs of the
             Court-ordered treatment to the aftercare contractors during the period of community
             supervision. The defendant shall provide payment and proof of payment as directed by the
             Probation Officer. If the defendant has no ability to pay, no payment shall be required.

          10. The defendant shall register as a sex offender, and keep the registration current, in each
              jurisdiction where he resides, where he is an employee, and where he is a student, to the extent
              the registration procedures have been established in each jurisdiction. When registering for
              the first time, the defendant shall also register in the jurisdiction in which the conviction


1
 In U.S. v. Magdirila, No. 18-50430 (9th Cir. June 23, 2020), the Ninth Circuit held that Standard Condition 14 of General Order 20-04 is
unconstitutionally vague.

CR-104 (docx 10/18)                          JUDGMENT & PROBATION/COMMITMENT ORDER                                              Page 2 of 8
               Case 8:20-cr-00001-DOC Document 44 Filed 07/08/20 Page 3 of 8 Page ID #:474

 USA vs.      Daniel Vincent Doyle                              Docket No.:   SA CR 20-00001-DOC

              occurred if different from his jurisdiction of residence. The defendant shall provide proof of
              registration to the Probation Officer within 48 hours of registration.

         11. The defendant shall participate in a psychological counseling or psychiatric treatment or a sex
             offender treatment program, as approved and directed by the Probation Officer. The defendant
             shall abide by all rules, requirements, and conditions of such program, including submission
             to risk assessment, and physiological testing, such as polygraph.

         12. As directed by the Probation Officer, the defendant shall pay all or part of the costs of
             psychological counseling or psychiatric treatment, or a sex offender treatment program, or any
             combination thereof to the aftercare contractor during the period of community supervision.
             The defendant shall provide payment and proof of payment as directed by the Probation
             Officer. If the defendant has no ability to pay, no payment shall be required.

         13. The defendant shall participate in an evaluation by a trained professional, approved by the
             Probation Office, to assess the defendant's risk to the community as a sex offender. The
             evaluation may include physiological testing, such as polygraph. The Court authorizes the
             Probation Officer to disclose the Presentence Report, and any previous mental health
             evaluations or reports, to the evaluation provider. As directed by the Probation Officer, the
             defendant shall pay all or part of the costs of the sex offender risk evaluation to the aftercare
             contractor during the period of community supervision. The defendant shall provide payment
             and proof of payment as directed by the Probation Officer. If the defendant has no ability to
             pay, no payment shall be required.

         14. The defendant shall not view or possess any materials, including pictures, photographs, books,
             writings, drawings, videos, or video games depicting and/or describing child pornography, as
             defined at 18 U.S.C. § 2256(8), or sexually explicit conduct, as defined at 18 U.S.C. §2256(2).
             This condition does not prohibit the defendant from possessing materials solely because they
             are necessary to, and used for, a collateral attack, nor does it prohibit him from possessing
             materials prepared and used for the purposes of his Court-mandated sex offender treatment,
             when the defendant's treatment provider or the probation officer has approved of his possession
             of the materials in advance.

         15. The defendant shall not associate or have verbal, written, telephonic, or electronic
             communication with any person under the age of 18, except: (a) in the presence of the parent
             or legal guardian of said minor; and (b) on the condition that the defendant notify said parent
             or legal guardian of his conviction in the instant offense. This condition does not encompass
             persons under the age of 18, such as waiters, cashiers, ticket vendors, etc., whom the defendant
             must interact with in order to obtain ordinary and usual commercial services.

         16. The defendant shall not frequent, or loiter, within 100 feet of school yards, parks, public
             swimming pools, playgrounds, youth centers, video arcade facilities, or any other places
             primarily used by persons under the age of 18.



CR-104 (docx 10/18)                     JUDGMENT & PROBATION/COMMITMENT ORDER                                Page 3 of 8
               Case 8:20-cr-00001-DOC Document 44 Filed 07/08/20 Page 4 of 8 Page ID #:475

 USA vs.      Daniel Vincent Doyle                              Docket No.:   SA CR 20-00001-DOC


         17. The defendant shall not affiliate with, own, control, volunteer or be employed in any capacity
             by a business or organization that causes him to regularly contact persons under the age of 18.

         18. The defendant's employment shall be approved by the Probation Officer, and any change in
            employment must be pre-approved by the Probation Officer. The defendant shall submit the
            name and address of the proposed employer to the Probation Officer at least 10 days prior to
            any scheduled change.

         19. The defendant shall possess and use only those computers and computer-related devices,
             screen usernames, passwords, email accounts, and internet service providers (ISPs) that have
             been disclosed to the Probation Officer upon commencement of supervision. Any changes or
             additions are to be disclosed to the Probation Officer prior to the first use. Computers and
             computer-related devices include personal computers, personal data assistants (PDAs),
             internet appliances, electronic games, cellular telephones, and digital storage media, as well as
             their peripheral equipment, that can access, or can be modified to access, the internet,
             electronic bulletin boards, and other computers.

         20. All computers, computer-related devices, and their peripheral equipment, used by the
             defendant shall be subject to search and seizure. This shall not apply to items used at the
             employment's site, which are maintained and monitored by the employer.

         21. The defendant shall comply with the rules and regulations of the Computer Monitoring
             Program. The defendant shall pay the cost of the Computer Monitoring Program, in an amount
             not to exceed $32 per month per device connected to the internet.

         22. The defendant shall submit his person and property to search and seizure at any time of the
             day or night by any law enforcement officer with or without a warrant and with or without
             reasonable or probable cause.

         23. The defendant shall report to the United States Probation & Pretrial Services Office within 72
             hours of his placement on supervised release.

         24. The defendant shall report in person directly to the Court within 21 days of his placement on
             supervised release, at a date and time to be set by the United States Probation & Pretrial
             Services Office, and thereafter report in person to the Court as directed during his first year of
             supervised release.

         25. The defendant shall not possess, have under the defendant's control, or have access to any
             firearm, explosive device, or other dangerous weapon, as defined by federal, state, or local
             law.




CR-104 (docx 10/18)                     JUDGMENT & PROBATION/COMMITMENT ORDER                                 Page 4 of 8
               Case 8:20-cr-00001-DOC Document 44 Filed 07/08/20 Page 5 of 8 Page ID #:476

 USA vs.      Daniel Vincent Doyle                                         Docket No.:    SA CR 20-00001-DOC

The Court authorizes the United States Probation & Pretrial Services Office to disclose the Presentence Report to the
substance abuse treatment provider to facilitate the defendant's treatment for narcotic addiction or drug and/or alcohol
dependency. Further redisclosure of the Presentence Report by the treatment provider is prohibited without the consent
of the sentencing judge.

The Court further authorizes the United States Probation & Pretrial Services Office to disclose the Presentence Report,
and/or any previous mental health evaluations or reports, to the treatment provider. The treatment provider may provide
information (excluding the Presentence Report) to State or local social service agencies (such as the State of California,
Department of Social Service), for the purpose of the client's rehabilitation.

It is further ordered that the defendant surrender himself to the institution designated by the Bureau of Prisons on or
before SEPTEMBER 28, 2020, before 12 noon. In the absence of such designation, the defendant shall report on or
before the same date and time, to the United States Marshal located at the United States Court House, 411 West Fourth
Street, Santa Ana, CA 92701.

The recommendation for self-surrender is contingent upon the Court having made the requisite findings pursuant to 18
U.S.C. § 3143(a) (release or detention pending sentence).


Defendant advised of right to appeal. The Court recommends designation to Federal Correctional Institution Lompoc
due to close family ties. Defendant's bond will be exonerated upon surrender.


 In addition to the special conditions of supervision imposed above, it is hereby ordered that the Standard Conditions of Probation and
 Supervised Release within this judgment be imposed. The Court may change the conditions of supervision, reduce or extend the period of
 supervision, and at any time during the supervision period or within the maximum period permitted by law, may issue a warrant and revoke
 supervision for a violation occurring during the supervision period.




            July 8, 2020
            Date                                                DAVID O. CARTER, U. S. District Judge
 It is ordered that the Clerk deliver a copy of this Judgment and Probation/Commitment Order to the U.S. Marshal or
 other qualified officer.

                                                                Clerk, U.S. District Court




            July 8, 2020                                  By
            Filed Date                                          Kelly Davis, Deputy Clerk




CR-104 (docx 10/18)                          JUDGMENT & PROBATION/COMMITMENT ORDER                                                Page 5 of 8
               Case 8:20-cr-00001-DOC Document 44 Filed 07/08/20 Page 6 of 8 Page ID #:477

 USA vs.      Daniel Vincent Doyle                                                   Docket No.:     SA CR 20-00001-DOC



 The defendant must comply with the standard conditions that have been adopted by this court (set forth below).

                                STANDARD CONDITIONS OF PROBATION AND SUPERVISED RELEASE

                                 While the defendant is on probation or supervised release pursuant to this judgment:
 1.    The defendant must not commit another federal, state, or local crime;    9.     The defendant must not knowingly associate with any persons
 2.    The defendant must report to the probation office in the federal                engaged in criminal activity and must not knowingly associate with
       judicial district of residence within 72 hours of imposition of a               any person convicted of a felony unless granted permission to do so
       sentence of probation or release from imprisonment, unless                      by the probation officer. This condition will not apply to intimate
       otherwise directed by the probation officer;                                    family members, unless the court has completed an individualized
 3.    The defendant must report to the probation office as instructed by the          review and has determined that the restriction is necessary for
       court or probation officer;                                                     protection of the community or rehabilitation;
 4.    The defendant must not knowingly leave the judicial district without     10.    The defendant must refrain from excessive use of alcohol and must
       first receiving the permission of the court or probation officer;               not purchase, possess, use, distribute, or administer any narcotic or
 5.    The defendant must answer truthfully the inquiries of the probation             other controlled substance, or any paraphernalia related to such
       officer, unless legitimately asserting his or her Fifth Amendment               substances, except as prescribed by a physician;
       right against self-incrimination as to new criminal conduct;             11.    The defendant must notify the probation officer within 72 hours of
 6.    The defendant must reside at a location approved by the probation               being arrested or questioned by a law enforcement officer;
       officer and must notify the probation officer at least 10 days before    12.    For felony cases, the defendant must not possess a firearm,
       any anticipated change or within 72 hours of an unanticipated change            ammunition, destructive device, or any other dangerous weapon;
       in residence or persons living in defendant’s residence;                 13.    The defendant must not act or enter into any agreement with a law
 7.    The defendant must permit the probation officer to contact him or her           enforcement agency to act as an informant or source without the
       at any time at home or elsewhere and must permit confiscation of                permission of the court;
       any contraband prohibited by law or the terms of supervision and         14.    As directed by the probation officer, the defendant must notify
       observed in plain view by the probation officer;                                specific persons and organizations of specific risks posed by the
 8.    The defendant must work at a lawful occupation unless excused by                defendant to those persons and organizations and must permit the
       the probation officer for schooling, training, or other acceptable              probation officer to confirm the defendant’s compliance with such
       reasons and must notify the probation officer at least ten days before          requirement and to make such notifications;
       any change in employment or within 72 hours of an unanticipated          15.    The defendant must follow the instructions of the probation officer
       change;                                                                         to implement the orders of the court, afford adequate deterrence from
                                                                                       criminal conduct, protect the public from further crimes of the
                                                                                       defendant; and provide the defendant with needed educational or
                                                                                       vocational training, medical care, or other correctional treatment in
                                                                                       the most effective manner.




CR-104 (docx 10/18)                                  JUDGMENT & PROBATION/COMMITMENT ORDER                                                         Page 6 of 8
               Case 8:20-cr-00001-DOC Document 44 Filed 07/08/20 Page 7 of 8 Page ID #:478

 USA vs.      Daniel Vincent Doyle                                               Docket No.:     SA CR 20-00001-DOC


   X The defendant must also comply with the following special conditions (set forth below).

           STATUTORY PROVISIONS PERTAINING TO PAYMENT AND COLLECTION OF FINANCIAL SANCTIONS

           The defendant must pay interest on a fine or restitution of more than $2,500, unless the court waives interest or unless the fine or
 restitution is paid in full before the fifteenth (15th) day after the date of the judgment under 18 U.S.C. § 3612(f)(1). Payments may be subject
 to penalties for default and delinquency under 18 U.S.C. § 3612(g). Interest and penalties pertaining to restitution, however, are not applicable
 for offenses completed before April 24, 1996.

          If all or any portion of a fine or restitution ordered remains unpaid after the termination of supervision, the defendant must pay the
 balance as directed by the United States Attorney’s Office. 18 U.S.C. § 3613.

          The defendant must notify the United States Attorney within thirty (30) days of any change in the defendant’s mailing address or
 residence address until all fines, restitution, costs, and special assessments are paid in full. 18 U.S.C. § 3612(b)(l)(F).

          The defendant must notify the Court (through the Probation Office) and the United States Attorney of any material change in the
 defendant’s economic circumstances that might affect the defendant’s ability to pay a fine or restitution, as required by 18 U.S.C. § 3664(k).
 The Court may also accept such notification from the government or the victim, and may, on its own motion or that of a party or the victim,
 adjust the manner of payment of a fine or restitution under 18 U.S.C. § 3664(k). See also 18 U.S.C. § 3572(d)(3) and for probation 18 U.S.C.
 § 3563(a)(7).

           Payments will be applied in the following order:

                      1. Special assessments under 18 U.S.C. § 3013;
                      2. Restitution, in this sequence (under 18 U.S.C. § 3664(i), all non-federal victims must be paid before the United
                        States is paid):
                                Non-federal victims (individual and corporate),
                                Providers of compensation to non-federal victims,
                                The United States as victim;
                      3. Fine;
                      4. Community restitution, under 18 U.S.C. § 3663(c); and
                      5. Other penalties and costs.

            CONDITIONS OF PROBATION AND SUPERVISED RELEASE PERTAINING TO FINANCIAL SANCTIONS

          As directed by the Probation Officer, the defendant must provide to the Probation Officer: (1) a signed release authorizing credit
 report inquiries; (2) federal and state income tax returns or a signed release authorizing their disclosure and (3) an accurate financial statement,
 with supporting documentation as to all assets, income and expenses of the defendant. In addition, the defendant must not apply for any loan
 or open any line of credit without prior approval of the Probation Officer.

          The defendant must maintain one personal checking account. All of defendant’s income, “monetary gains,” or other pecuniary
 proceeds must be deposited into this account, which must be used for payment of all personal expenses. Records of all other bank accounts,
 including any business accounts, must be disclosed to the Probation Officer upon request.

         The defendant must not transfer, sell, give away, or otherwise convey any asset with a fair market value in excess of $500 without
 approval of the Probation Officer until all financial obligations imposed by the Court have been satisfied in full.

                                 These conditions are in addition to any other conditions imposed by this judgment.




CR-104 (docx 10/18)                               JUDGMENT & PROBATION/COMMITMENT ORDER                                                      Page 7 of 8
               Case 8:20-cr-00001-DOC Document 44 Filed 07/08/20 Page 8 of 8 Page ID #:479

 USA vs.      Daniel Vincent Doyle                                              Docket No.:       SA CR 20-00001-DOC


                                                                    RETURN

I have executed the within Judgment and Commitment as follows:
  Defendant delivered on                                                                     to
 Defendant noted on appeal on
 Defendant released on
 Mandate issued on
 Defendant’s appeal determined on
 Defendant delivered on                                                                    to
     at
     the institution designated by the Bureau of Prisons, with a certified copy of the within Judgment and Commitment.

                                                                     United States Marshal


                                                              By
            Date                                                     Deputy Marshal




                                                                   CERTIFICATE

 I hereby attest and certify this date that the foregoing document is a full, true and correct copy of the original on file in my office, and in my
 legal custody.
                                                                     Clerk, U.S. District Court


                                                              By
            Filed Date                                               Deputy Clerk



                                                 FOR U.S. PROBATION OFFICE USE ONLY



Upon a finding of violation of probation or supervised release, I understand that the court may (1) revoke supervision, (2) extend the term of
supervision, and/or (3) modify the conditions of supervision.


         These conditions have been read to me. I fully understand the conditions and have been provided a copy of them.



         (Signed)
                      Defendant                                                               Date




                      U. S. Probation Officer/Designated Witness                              Date




CR-104 (docx 10/18)                              JUDGMENT & PROBATION/COMMITMENT ORDER                                                      Page 8 of 8
